ON MOTION POE EEHEAEING.
Rombauer, P. J.
In view of an able and earnest argument made by the plaintiff’s counsel in moving for a rehearing of this cause, we have re-examined the questions involved in the second count of the petition. We concede that the language used by some of the judges is broad enough to warrant an action of that character, but we must repeat that no adjudged case has been found and that certainly none has been cited to us, where a master has been held liable for the acts of a superior servant in beating a subordinate for the purpose of making him work, even though the battery was for the admitted purpose of furthering the master’s business.
We have not held, as counsel assumes, that a master may not be held liable for a battery committed by liis servant under some circumstances, nor have we held that there is a difference in thát regard between the servant of an individual and the servant of a corporation. The proposition that a master may be held thus liable, whether an individual or a corporation, is too well settled to be questioned, and while some cases doubt the liability of the master where the battery is wilful and malicious, there are well-reasoned cases which hold the master liable even in the latter event. On the other hand no case can be found, which places the liability on the ground that the servant is supposed to *416act under the compulsion of the master, on which the liability of the husband for the battery inflicted by his wife rests, and, therefore, no case lays down the general proposition that a master is liable for a battery or any other wrong, committed by the servant, simply because the servant committed the wrong in an endeavor to forward his master’s business.
The proper limitation, recognized in all the cases, is that the wrong done must be within the scope of the servant's employment. Where the authority given to the servant implies the use of force, the master is always responsible for the excess of force used. This is the rule in many cases, even though the excess of force used is wilful. The master, having authorized the servant to use force, is liable for its abuse. It is that principle which upholds the liability in cases of collision and kindred cases. The case of Levi v. Brooks, 121 Mass. 501, which is the strongest case cited by plaintiff’s counsel is strictly within the limit, because there, the servant being intrusted with the seizure of goods, was impliedly authorized to use force in case of resistance. No other safe rule can possibly be adopted without making the master an insurer of his servant’s conduct to all fellow-servants and third parties on the theory, that the master is responsible for his acts simply because they were done in the supposed interest of the master. Applying the test above stated we are bound to adhere to our original opinion, that the direction by one servant of others in doing the master’s work where all are freemen cannot imply the use of force, and hence the use of force in making his subordinates work is not within the scope of the superior servant’s emifloyment.
All the judges concurring, the motion for rehearing is overruled.